IN THE SUPREME COURT OF THE STATE OF DELAWARE

EDWARD LEWIS,                                    §
                                                 §      No. 495, 2018
         Defendant Below,                        §
         Appellant,                              §      Court Below: Superior Court
                                                 §      of the State of Delaware
         v.                                      §
                                                 §      CR ID No. N0305000877
STATE OF DELAWARE,                               §
                                                 §
         Plaintiff Below,                        §
         Appellee.                               §

                                  Submitted: May 15, 2019
                                  Decided:   May 16, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         This 16th day of May 2019, we affirm the judgment of the Superior Court on

the basis of its opinion dated August 28, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
    State v. Lewis, 2018 WL 4151282 (Del. Super. Ct. Aug. 28, 2018).